              Case: 1:19-cv-08462 Document #: 16 Filed: 04/09/20 Page 1 of 1 PageID #:222


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-8462
NORTHERN DISTRICT OF ILLINOIS

                                         Rebublic Technologies (NA), LLC, and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                         Smoke Shop For You XX, Inc. dba Smoke Shop Pipes & Stuff and Hamd Kamal
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                                     Summons & Complaint

PARTY SERVED: HAMD KAMAL

PERSON SERVED: TODD KAMAL, COUSIN

METHOD OF SERVICE: Substitute - By leaving copies of the above referenced documents at the defendant's usual place of
abode, with some person of the family or a person residing there, of required age by statute and informing that person of the
contents thereof. I also mailed a copy in a sealed envelope with the postage fully prepaid addressed to the defendant on
3/30/2020.

DATE & TIME OF DELIVERY: 03/28/2020 at 12:35 PM

ADDRESS, CITY AND STATE: 12370 BRIARCLIFF DR, LEMONT, IL 60439

DESCRIPTION: East Indian, Male, 30, 5'10'', 180 lbs, Black hair



I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Chris Adlington, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 30th day of March, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 432409
FILE #:
